Case 9:19-cr-80162-WPD Document 20 Entered on FLSD Docket 11/12/2019 Page 1of3

2 a?
:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-CR-80162-WPD

UNITED STATES OF AMERICA

VS.

BERNARD EZZARD MOORE,

Defendant.

Factual Basis

The United States Attorney’s Office for the Southern District of Florida and BERNARD
EZZARD MOORE, (hereinafter the “defendant’’) agree that had this case proceeded to trial, the

government would have been able to prove the following elements and facts beyond a reasonable

doubt:
Elements

(First) The defendant was a public official,

(Second) The defendant received personally something of value, and

(Third) The defendant did so knowingly and corruptly in return for being

influenced in the performance of an official act.
Facts
1, The defendant was an employee of the United States Postal Service between 2009

and 2018 and worked at the Haverhill Post Office located in West Palm Beach, Florida. In 2016,
the defendant was assigned as a city carrier to delivery route C075 within Palm Beach County and
the Southern District of Florida.

2. In December 2016, law enforcement intercepted a mail parcel coming from an

address in Eugene, Oregon that was to be delivered on the defendant’s mail route. The West Palm
>!

Case 9:19-cr-80162-WPD Document 20 Entered on FLSD Docket 11/12/2019 Page 2 of 3

Beach Police Department obtained a state search warrant for the parcel and seized seven (7) pounds
of marijuana from inside the parcel. The day after, agents from the U.S. Postal Service, Office of
Inspector General, placed video cameras on the defendant’s postal vehicle to monitor his activities.
The cameras captured multiple views in and surrounding the postal vehicle and subsequently
captured the defendant receiving bribes and handing off parcels to individuals.

3. | On February 3, 2017, the defendant was captured on video receiving money from
an individual in exchange for three parcels. During the recording, agents were able to clearly
identify the defendant as the postal employee as he received and counted the money.

4, On August 17, 2018, the defendant was interviewed by law enforcement. The
defendant confessed to accepting bribes as a postal employee from specific individuals he
identified. The defendant also admitted to that he used his employment to provide the parcels to
those individuals and-others in exchange for money. The defendant further explained that he knew
the parcels contained marijuana and received approximately $250.00 to $500.00 per parcel. The
defendant explained that the actual amount of money depended upon the person receiving the -
parcel and the parcel’s size. According to the defendant, this criminal activity began in early 2016

and continued until August 17, 2018.
Case 9:19-cr-80162-WPD Document 20 Entered on FLSD Docket 11/12/2019 Page 3 of 3

5, These event occurring in the Southern District of Florida and elsewhere.

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Date: \ \W2\\" | By: :
Pony si

ASSISTARONGNTE ED STATES ATTORNEY

pate; _LU/" By: iy Ul

ROBERT ADLER,
ASSISTANT FEDERAL PUBLIC DEFENDER

Date: H- 1-19 By: B Vow Wy

BARNARD EZZARD MOORE, #
DEFENDANT

 
